DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9 & 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allard et al. (US patent 10,563,905) (hereinafter Allard).
Regarding claim 1, Allard discloses a cooling device, comprising: a cabinet body (12) enclosing a compartment, said cabinet body having a front flange (10); a door (28) operatively associated with said cabinet body for opening and closing said compartment; a heat source (66, 68) for transferring heat; a first magnetic element (36) in contact with or attached to said front flange; a sealing assembly (34) for sealing an area between said cabinet body and said door; and said heat source and said first magnetic member being at least partly in contact with each other (Fig. 7). 
Regarding claim 4, Allard discloses a cooling device wherein said sealing assembly has a contact wall facing and at least partly contacting said front flange (Fig. 7).
Regarding claim 9, Allard discloses a cooling device wherein said sealing assembly includes a magnetic element housing, and said sealing assembly includes a second magnetic element (100) fixedly secured to said magnetic element housing in proximity of said first magnetic element.
Regarding claim 16, Allard discloses a cooling device wherein the cooling device is at least one of a refrigerator, a freezer, a combined refrigerator-freezer or a wine cabinet (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allard in view of Tenhundfeld et al. (US patent 6,464,312) (hereinafter Tenhundfeld).
Regarding claims 10 & 11, Allard discloses the cooling device as claimed, Allard does not disclose a cooling device wherein said heat source is a metal tube (claim 10) or a copper tube (claim 11).  Tenhundfeld teaches a heat source (92) that is a metal or copper tube (Col. 4: 29-39).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Allard wherein the heat source is a metal or copper tube in view of Tenhundfeld’ s teaching, because this arrangement would have replaced one known heat source with another known heat source yielding a predictable result.  
Regarding claim 12, Allard, as modified, teaches a cooling device wherein said heat source is configured to carry condenser fluid between components of a cooling system of the cooling device (Col. 5: 50-67).
Claim(s) 1-9 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckler et al. (WO 2018/164590) (hereinafter Heckler) in view of Allard
Regarding claim 1, Heckler discloses a cooling device comprising: a cabinet body (3) enclosing a compartment, said cabinet body having a front flange (15); a door (4) operatively associated with said cabinet body for opening and closing said compartment; a heat source (29) for transferring heat; a first magnetic element (26) in contact with or attached to said front flange; a sealing assembly (16) for sealing an area between said cabinet body and said door.  
Heckler does not disclose said heat source and said first magnetic member being at least partly in contact with each other.  Allard teaches a cooling device wherein a heat source (66, 68) and a first magnetic member (36) are at least partly in contact with each other (Fig. 7).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Heckler wherein said heat source and said first magnetic member are at least partly in contact with each other in view of Allard’s teaching, because this arrangement would have replaced one known configuration with another known configuration yielding a predictable result.  
Regarding claim 2, Heckler, as modified, teaches a cooling device wherein said front flange has a planar outer wall (21) in contact with said sealing assembly and an inner wall (22) on which said first magnetic element is disposed (Fig. 7).
Regarding claim 3, Heckler, as modified, teaches a cooling device wherein said first magnetic element has first and second mutually opposite planar surfaces, said first planar surface is in contact with said inner wall of said front flange (Fig. 7).  
Heckler, as modified, does not teach wherein said heat source is disposed on said second planar surface.  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Heckler, as previously modified, wherein said heat source is disposed on said second planar surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 4, Heckler, as modified, teaches a cooling device wherein said sealing assembly has a contact wall facing and at least partly contacting said front flange (Fig. 7).
Regarding claim 5, Heckler, as modified, teaches a cooling device which further comprises a first adhesive tape bonding said first magnetic element to said front flange (page 12, lines 15-16).
Regarding claim 6, Heckler, as modified, teaches the cooling device as claimed.  Heckler, as modified, does not teach wherein said first adhesive tape is a metallic foil tape with pressure sensitive adhesives.  The examiner is taking OFFICIAL NOTICE that metallic foil tape with pressure sensitive adhesives are common and well known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Heckler, as previously modified, wherein said first adhesive tape is a metallic foil tape with pressure sensitive adhesives.   
Regarding claim 7, Heckler, as modified, teaches a cooling device wherein said first adhesive tape completely covers said first magnetic element (page 12, lines 15-16).
Regarding claim 8, Heckler, as modified, teaches a cooling device wherein said front flange has lateral walls, and said first adhesive tape extends along at least one of said lateral walls (Fig. 6).
Regarding claim 9, Heckler, as modified, teaches a cooling device wherein said sealing assembly includes a magnetic element housing (19), and said sealing assembly includes a second magnetic element (20) fixedly secured to said magnetic element housing in proximity of said first magnetic element (Fig. 7).
Regarding claim 16, Heckler, as modified, teaches a cooling device wherein the cooling device is at least one of a refrigerator, a freezer, a combined refrigerator-freezer or a wine cabinet (abstract).
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckler in view of Allard and Tenhundfeld et al. 
Regarding claims 10 & 11, Heckler, as modified, teaches the cooling device as claimed, Heckler, as modified, does not teach a cooling device wherein said heat source is a metal tube (claim 10) or a copper tube (claim 11).  Tenhundfeld teaches a heat source (92) that is a metal or copper tube (Col. 4: 29-39).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Heckler, as previously modified, wherein the heat source is a metal or copper tube in view of Tenhundfeld’ s teaching, because this arrangement would have replaced one known heat source with another known heat source yielding a predictable result.  
Regarding claim 12, Heckler, as modified, teaches a cooling device wherein said heat source is configured to carry condenser fluid between components of a cooling system of the cooling device (Page 12, lines 21-23).
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637